Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 23, 2021

                                     No. 04-19-00301-CV

    Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                Advantage Group, Inc., and License Branding, LLC,
                                   Appellants

                                               v.

                                   Cecil G. ABREA, et al.,
                                          Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13094
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

       On July 2, 2021, we invited the parties to submit additional briefing in this appeal. The
current deadline for appellees’ additional briefing is August 25, 2021. On August 19, 2021,
appellees filed an unopposed motion requesting an extension of that deadline until September 8,
2021. After consideration, we GRANT appellees’ motion and ORDER them by file their
additional briefing by September 8, 2021.

       It is so ORDERED on August 23, 2021.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court